Exhibit 10.43




March 22, 2019
Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080
Attn: Global Head, Alliance and Asset Management
Fax No.: (650) 467-3294


Re:
Collaborative Research, Development and License Agreement: Consent and Payment
Direction



Ladies and Gentlemen:
As we have discussed, Curis, Inc., a Delaware corporation (“Curis”), is in the
process of discussing, under confidentiality agreements, a potential refinancing
of the existing debt financing (the “Transaction”) of Curis Royalty LLC, a
wholly owned subsidiary of Curis ( “Curis LLC”) by TPC Investments I LP and TPC
Investments II LP (together, the “Investors”), where the existing debt would be
repaid from the purchase price paid by the Investors in exchange for the sale,
conveyance, transfer and assignment by Curis LLC to the Investors of all or a
portion of Curis LLC’s rights to receive certain payments under that certain
Collaborative Research, Development and License Agreement, dated as of June 11,
2003, by and between Curis and Genentech, Inc. (“Genentech”), as amended as of
December 10, 2004, April 11, 2005, May 8, 2006 and again as of April 26, 2012
(the “License Agreement”). As noted below, you have previously consented to (a)
the assignment of certain payment rights under the License Agreement from Curis
to Curis LLC, (b) the pledge of such payment rights, (c) the pledge by Curis of
its equity interests in Curis LLC, and (d) disclosure of certain Confidential
Information. In connection with the Transaction, by this letter agreement
(“Letter Agreement”), Curis is seeking Genentech’s consent under Section 16.8 of
the License Agreement to (w) the assignment of such payment rights to the
Investors, (x) the pledge of such payment rights to Lind SA LLC, as collateral
agent on behalf of the Investors (in such capacity, the “Agent”), for its
benefit and the benefit of the Investors, (y) the pledge by Curis of its equity
interests in Curis LLC to the Agent, for its benefit and the benefit of the
Investors, and (z) the disclosure of certain Confidential Information under the
License Agreement, each as more fully described herein. Defined terms used but
not defined herein shall have the meanings ascribed to them in the License
Agreement.
1.
EXISTING CONSENT TO ASSIGNMENT OF CERTAIN RIGHTS UNDER THE LICENSE AGREEMENT

Genentech hereby acknowledges that by that certain letter agreement, dated
November 20, 2012, by and among Curis LLC, Curis and Genentech (the “Assignment
Consent”), Genentech consented to the sale, conveyance, transfer and assignment
by Curis to Curis LLC of all or a portion of Curis’ right, title and interest in
and to: (a) the royalty payments specified in Section 8.5 of the License
Agreement (including late payments thereof, if any); (b) any amounts payable
under Section 9.4 of the License Agreement with respect to the underpayment of
any such royalties payable under Section 8.5 of the License Agreement (excluding
the out-of-pocket costs of the auditing party in connection with any such audit
that are payable by Genentech, if any); (c) any indemnity payments payable under
Section 14.1(b) of the License Agreement with respect to Losses (as defined in
the License Agreement) suffered by Curis LLC with


1


ActiveUS 172437245

--------------------------------------------------------------------------------




respect to amounts payable under Sections 8.5, 9.3 or 9.4 of the License
Agreement; and (d) any interest payable under Section 9.3 of the License
Agreement with respect to the late payment of any such royalties, underpayments,
indemnity payments or interest thereon (collectively, the “Subject Payments”).
2.
EXISTING CONSENTS

Genentech hereby acknowledges that it entered into those certain letter
agreements, dated August 2, 2017, and March 3, 2017, by and among Curis LLC,
Curis and Genentech.
3.
CONSENT TO ASSIGNMENT OF CERTAIN RIGHTS UNDER THE LICENSE AGREEMENT, PLEDGE OF
THE SUBJECT PAYMENTS AND PLEDGE OF EQUITY IN CURIS LLC

Curis and Curis LLC hereby represent and warrant that neither the Agent nor the
Investors are a direct competitor of Genentech.
By its acknowledgement and agreement below, Genentech hereby consents to: (a)
the sale, conveyance, transfer and assignment by Curis LLC of all or a portion
of Curis LLC’s right, title and interest in and to the Subject Payments; (b) (i)
the pledge by Curis LLC to the Agent, for its benefit and the benefit of the
Investors, of Curis LLC’s rights to receive the Subject Payments as security
(including, for the avoidance of doubt actions taken by the Agent to perfect a
first priority security interest in favor of the Agent, for its benefit and the
benefit of the Investors, in all such rights) and (ii) the potential transfer of
Curis LLC’s rights to receive the Subject Payments to the Agent, for its benefit
and the benefit of the Investors, as the pledgee or potential successor in
interest to Curis LLC’s rights to receive the Subject Payments pursuant to the
terms of the Transaction, solely in connection with the exercise by the Agent of
its rights and remedies upon an Event of Default (as defined in the Transaction
documentation), and (c) the pledge by Curis to the Agent of Curis’ equity
interest in Curis LLC (the “Pledged Equity”) as further security (including, for
the avoidance of doubt actions taken by the Agent to perfect a first priority
security interest in favor of the Agent, for its benefit and the benefit of the
Investors, in all such rights), and the potential transfer of the Pledged
Equity, solely in connection with the exercise by the Agent of its rights and
remedies upon an Event of Default (as defined in the Transaction documentation).
Genentech gives the foregoing consents, provided that, absent further written
consent by Genentech, which shall not be unreasonably withheld, conditioned or
delayed, (i) Curis LLC shall not further sell, convey, pledge, or assign or
otherwise transfer the right, title and interest to the Subject Payments and
(ii) the Agent shall not further sell, convey, pledge or assign, or otherwise
transfer the right, title and interest in and to the Subject Payments and shall
not further sell, convey, pledge, assign, or otherwise, transfer the Pledged
Equity; provided, however, that the Agent may further sell, convey, pledge,
assign or otherwise transfer such rights, solely in connection with the exercise
by the Agent of its rights and remedies upon an Event of Default, to a
transferee that has entered into a confidentiality agreement with Genentech, in
form and substance reasonably acceptable to Genentech (provided that such
confidentiality agreement shall be on terms substantially similar to the
provisions of the following section of this Letter Agreement (Consent to
Disclosure of Certain Confidential


2
ActiveUS 172437245

--------------------------------------------------------------------------------




Information)), and that, in such confidentiality agreement, such transferee
represents and warrants that it (x) does not conduct scientific research or
engage in development activities with respect to diagnostic or therapeutic
products in the biotechnology or pharmaceutical industries; (y) does not
manufacture, promote, market, distribute or sell any diagnostic or therapeutic
products in the biotechnology or pharmaceutical industries; and (z) does not
control, is not controlled by and is not under common control with any person or
entity that conducts any of the activities in the foregoing clauses (x) and (y);
and provided, further, that in connection with any sale, conveyance, pledge,
assignment or other transfer or the Subject Payments or the Pledged Equity, the
Agent must bind the transferee to the same conditions in this this sentence to
which the Agent is currently bound. In the event Genentech’s further written
consent(s) is required and granted hereunder, the rights of any third party to
receive any Confidential Information of Genentech shall be subject to the
provisions of the following section of this Letter Agreement (Consent to
Disclosure of Certain Genentech Confidential Information), as applicable to
Curis LLC and the Agent (as the case may be) mutatis mutandis.
4.
CONSENT TO DISCLOSURE OF CERTAIN GENENTECH CONFIDENTIAL INFORMATION

In connection with the Transaction, Curis LLC (or Curis on Curis LLC’s behalf)
proposes to disclose all reports, accountings, statements, data, certificates,
documents and other information required or contemplated to be delivered to
Curis pursuant to Sections 9.1, 9.3 and 9.4 of the License Agreement (the
“Disclosable Information”) to the Investors and the Agent, in each case to be
made without further consent of or notice to Genentech, with any such disclosure
of Disclosable Information occurring solely to the extent a Transaction is
consummated and during the term of such Transaction (such disclosures of
Disclosable Information, the “Disclosures”). Curis and Curis LLC agree that the
Disclosable Information is, under the License Agreement, considered Confidential
Information of Genentech.
Under the foregoing premises, and by its acknowledgement and agreement below,
Genentech hereby consents to the Disclosures; provided that (a) Curis, Curis LLC
and other permitted disclosers hereunder include “confidentiality” markings on
all tangible Disclosable Information and, if disclosed orally, transmit to the
recipient within thirty (30) days of such disclosure a written summary of such
Disclosable Information marked “Confidential”; (b) any Disclosable Information
disclosed to Curis LLC or to the Investors and the Agent pursuant to the
Disclosures, is subject to a written confidentiality agreement between the
discloser and recipient, to which Genentech is a third party beneficiary,
containing obligations on the recipient with regard to Disclosable Information
at least as strict as those binding upon Curis in Section 12 of the License
Agreement with respect to Confidential Information of Genentech and; (c) the
Investors and the Agent are permitted to use such Disclosable Information solely
for purposes of considering the Transaction and, if the Transaction is
consummated, for purposes of fulfilling its obligations and exercising its
rights arising from the Transaction; and (d) the Investors and the Agent are
prohibited from disclosing Disclosable Information to any third party except to
their employees, consultants, advisors, agents, potential transferees, merger
partners, investment bankers, investors, limited partners, partners, and
representatives who need to know such Disclosable Information in connection with
the Transaction and who are bound by a written confidentiality agreement with
either Investor or the Agent containing


3
ActiveUS 172437245

--------------------------------------------------------------------------------




obligations on the recipient with regard to Disclosable Information at least as
strict as those binding upon Curis in Section 12 of the License Agreement with
respect to Confidential Information of Genentech.
5.
PAYMENT DIRECTION

We are hereby requesting that Genentech acknowledge and agree, by execution
below of this Letter Agreement, commencing after Genentech receives written
notice from Curis LLC that the Transaction has been executed, to pay any and all
Subject Payments directly and exclusively to the bank specified in such notice,
by deposit to the account specified in such notice. Genentech shall make the
Subject Payments in accordance with the foregoing unless and until otherwise
directed by a written notice from the Investors. Any notices to Genentech under
this paragraph will be effective five (5) business days after receipt by
Genentech and shall be sent in accordance with Section 16.1 of the License
Agreement; provided, however, the copy of any such notice shall be sent to the
attention of the Global Head, Alliance and Asset Management (in lieu of a copy
to the Vice President, Business Development).
The Subject Payments and this payment direction expressly exclude (a) any
amounts payable to Curis under Sections 8.4 and 8.7 of the License Agreement;
(b) any interest payable with respect to late payments under Section 9.3 of the
License Agreement solely with respect to amounts payable under Sections 8.4 and
8.7 of the License Agreement; (c) any amounts payable under Section 9.4 of the
License Agreement solely with respect to amounts payable under Sections 8.4 and
8.7 of the License Agreement; and (d) any indemnity payments payable under
Section 14.1(b) of the License Agreement solely with respect to Losses suffered
by Curis with respect to amounts payable under Sections 8.4 and 8.7 of the
License Agreement, each of which shall continue to be paid directly to Curis.
6.
MISCELLANEOUS

Except as specifically amended or supplemented by this Letter Agreement, the
terms and conditions of the License Agreement and any other agreements governing
the use and disclosure of any Confidential Information shall remain unchanged
and in full force and effect. This Letter Agreement may be executed in
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument. This Letter
Agreement, and the Assignment Consent, shall each be governed by the law of the
State of California as such laws are applied to contracts entered into or to be
performed entirely within such state.


[Remainder of this page intentionally left blank]


4
ActiveUS 172437245

--------------------------------------------------------------------------------








5
ActiveUS 172437245

--------------------------------------------------------------------------------


Exhibit 10.43




If the foregoing is acceptable to you, please sign and date this Letter
Agreement in the space provided below.
Sincerely,


CURIS ROYALTY LLC:


By:    Curis, Inc., its managing member


By: /s/ James E. Dentzer    

Name: James E. Dentzer    

Title: President    




CURIS, INC.:


By: /s/ James E. Dentzer    

Name: James E. Dentzer    

Title: President and Chief Executive Officer    






[Signature Page to Consent & Payment Direction]


ActiveUS 172437245

--------------------------------------------------------------------------------


Exhibit 10.43




Agreed to and accepted as of the date first set forth above:


GENENTECH, INC.:


By:/s/ Mark Arundine    

Name: Mark Arundine    

Title: Director, Alliance and Asset Management    






[Signature Page to Consent & Payment Direction]


ActiveUS 172437245